Lord, J.
It seems not improbable that there exists somewhere a misapprehension respecting this case. It has been argued by the defendants’ counsel, as if the question was whether the undisclosed principal of a buying agent could enforce the contract of the buyer for his own benefit. But no such question arises in this case. The answer does not set up such defence. It does not appear by the bill of exceptions that any evidence was offered tending to show that Webber, in purchasing the mare, made the purchase for the defendant Covell, or that Covell was other than a mere stranger to the trade between Webber and the plaintiff. Ix Covell lent money to Webber with which to pay the plaintiff, that created no relation between Covell and the plaintiff which, in law, entitled Covell to the benefit of Web* *120ber’s bargain with, the plaintiff. There is nothing in the bill of exceptions tending to show that Coveil is any other than a mere stranger, attempting to assume the benefit of Webber’s trade, The fact that Webber allowed the mare to go into Co veil’s possession for some undisclosed reason has no legal bearing upon the case; while the transaction between Covell and Silsby seems to have been wholly res inter alios acta.

Exceptions sustained.